DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4 are pending and currently amended.
Applicant’s amendments to the claims and specification will overcome each and every objection, 112(b) and 112(a) rejection previously set forth in the Non-Final Office Action mailed 03/30/2022. Abstract filed on 06/29/2022 has been accepted. 
Response to Arguments
Applicant’s arguments, see pages 10-15, filed 06/29/2022, with respect to 103 reject6ions have been fully considered and are persuasive.  The 103 rejections of claims 1-4 has been withdrawn. 
Allowable Subject Matter
Claims 1-4 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 06/29/2022 on pages 10-15, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Bolimovsky (US Pub No. 2020/0327219) discloses passwordless user registration process in which a user initially registers a device or a network of trusted devices rather than submitting a password. Thus, example embodiments are directed to a truly passwordless user account across all devices. In one example, a method may include receiving a registration request of an unregistered user from an authentication device, the registration request comprising a user identifier and a device credential obtained by the authentication device, performing a passwordless registration of the unregistered user with an application, wherein the performing comprises registering the unregistered user as a passwordless user with passwordless access to the application and registering the authentication device as a first trusted device of the passwordless user, and transmitting a notification to the authentication device indicating successful passwordless registration. (Bolimovsky, Abstract), Kuhlman et al. (US Pub No. 2006/0282680) discloses registering a user device in a domain of a domain authority (106) using biometric information is provided. The method includes sending (402) a request (by the user device) to the domain authority for joining the domain. The user device making the request is then authenticated (400) and the biometric information of the user is then requested (406). Further, the method includes authenticating (412) the biometric information of the user. The security information of the domain is transferred (414) to the user device once the authentication of the user device and the biometric information are both successful. (Kuhlman, Abstract), Lindemann (US Pub No. 2017/0048218) discloses enhanced security during registration. For example, one embodiment of a method comprises: receiving a request at a relying party to register an authenticator; sending a code from the user to the relying party through an authenticated out-of-band communication channel; and verifying the identity of the user using the code and responsively registering the authenticator in response to a positive verification. (Lindemann, Abstract), GOMI et al. (US Pub No. 2017/0339159) discloses a receiving unit and a registering unit. The receiving unit receives a registration request that is transmitted from a first terminal apparatus of which reliability has been verified on the basis of a predetermined rule and that is a request including certification indicating that a second terminal apparatus is trusted by the first terminal apparatus on the basis of a rule held in the first terminal apparatus. The registering unit registers the second terminal apparatus, when the receiving unit has received the registration request. (GOMI, Abstract) and SURAPARAJU (US Pub No. 2021/0099441) discloses client-less user registration of biometric devices for client-server authentication systems. The method includes: embedding a registration URL address of a solution provider server on a computing device; hosting a generic registration proxy dispatcher service and a solution specific registration handler on the solution provider server, the generic registration proxy dispatcher configured to interact directly or indirectly with a biometric software application on the computing device, and wherein the solution specific registration handler is configured to handle one or more vendors of services; directing a registration of a user and a biometric device to the solution provider server via a browser on the computing device using the registration URL address; and registering the user and the biometric device in a vendor database. (SURAPAARAJU, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “authentication server that performs authentication using a registered authentication function, wherein the authentication server registers the authentication function of the first authentication terminal on a basis of an operation of the first user, when authentication using the first authentication terminal is requested through the registration device, the authentication server authenticates the first user and registers the authentication function of the registration device, when registration of the authentication function of the second authentication terminal is requested through the registration device, the authentication server registers the authentication function of the second authentication terminal in a case where the authentication function of the registration device has been registered, and when authentication using the second authentication terminal is requested, the authentication server authenticates the second user in a case where the authentication function of the second authentication terminal has been registered.” (as recited in claims 1, 3 & 4). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437